UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (MARK ONE) x QUARTERLY REPORT PURSUANT TO SECTION 13, 15(d), OR 37 OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-52313 TENNESSEE VALLEY AUTHORITY (Exact name of registrant as specified in its charter) A corporate agency of the United States created by an act of Congress (State or other jurisdiction of incorporation or organization) 62-0474417 (IRS Employer Identification No.) 400 W. Summit Hill Drive Knoxville, Tennessee (Address of principal executive offices) (Zip Code) (865) 632-2101 (Registrant’s telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13, 15(d), or 37 of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated fileroAccelerated filer o Non-accelerated filerxSmaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x 1 Table of Contents Table of Contents GLOSSARY OF COMMON ACRONYMS 3 FORWARD-LOOKING INFORMATION 5 GENERAL INFORMATION 6 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 7 Statements of Operations (unaudited) 7 Balance Sheets (unaudited) 8 Statements of Cash Flows (unaudited) 9 Statements of Changes in Proprietary Capital (unaudited) 10 Notes to Financial Statements (unaudited) 12 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 40 Executive Overview 40 Challenges and Key Initiatives 42 Liquidity and Capital Resources 47 Results of Operations 50 Critical Accounting Policies and Estimates 54 Changes in Ratemaking Impacting Accounting 55 New Accounting Standards and Interpretations 55 Corporate Governance 55 Legislative and Regulatory Matters 55 Environmental Matters 55 Legal Proceedings 58 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 59 ITEM 4. CONTROLS AND PROCEDURES 59 Disclosure Controls and Procedures 59 Changes in Internal Control over Financial Reporting 59 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 60 ITEM1A. RISK FACTORS 60 ITEM6. EXHIBITS 61 SIGNATURES 62 EXHIBIT INDEX 63 2 Table of Contents GLOSSARY OF COMMON ACRONYMS Following are definitions of terms or acronyms frequently used in this Quarterly Report on Form 10-Q for the quarter ended March 31, 2011 (the “Quarterly Report”): Term or Acronym Definition AFUDC Allowance for funds used during construction ARO Asset retirement obligation ARP Acid Rain Program ART Asset Retirement Trust ASLB Atomic Safety and Licensing Board BEST Bellefonte Efficiency and Sustainability Team BREDL Blue Ridge Environmental Defense League CAA Clean Air Act CCP Coal combustion products CERCLA Comprehensive Environmental Response, Compensation, and Liability Act CME Chicago Mercantile Exchange CO2 Carbon dioxide COLA Cost of living adjustment CVA Credit valuation adjustment CY Calendar year EIS Environmental Impact Statement EPA Environmental Protection Agency FASB Financial Accounting Standards Board FCA Fuel cost adjustment FERC Federal Energy Regulatory Commission FTP Financial trading program GAAP Accounting principles generally accepted in the United States of America GHG Greenhouse gas GWh Gigawatt hour(s) IRP Integrated Resource Plan KDAQ Kentucky Division for Air Quality kWh Kilowatt hour(s) MD&A Management’s Discussion and Analysis of Financial Condition and Results of Operations mmBtu Million British thermal unit(s) MtM Mark-to-market MW Megawatt MWh Megawatt hours (s) NAAQS National Ambient Air Quality Standards NDT Nuclear Decommissioning Trust NEPA National Environmental Policy Act NERC North American Electric Reliability Corporation NOV Notice of Violation NOx Nitrogen oxides NPDES National Pollutant Discharge Elimination System NRC Nuclear Regulatory Commission NRP Natural Resource Plan NSR New Source Review PSD Prevention of Significant Deterioration QSPE Qualifying Special-Purpose Entity REIT Real estate investment trust SACE Southern Alliance for Clean Energy SCRs Selective catalytic reduction systems SEC Securities and Exchange Commission 3 Table of Contents SERP Supplemental Executive Retirement Plan Seven States Seven States Power Corporation SO2 Sulfur dioxide SSSL Seven States Southaven, LLC TDEC Tennessee Department of Environment & Conservation TVARS Tennessee Valley Authority Retirement System VIE Variable Interest Entities 4 Table of Contents FORWARD-LOOKING INFORMATION This Quarterly Report contains forward-looking statements relating to future events and future performance.All statements other than those that are purely historical may be forward-looking statements.In certain cases, forward-looking statements can be identified by the use of words such as “may,” “will,” “should,” “expect,” “anticipate,” “believe,” “intend,” “project,” “plan,” “predict,” “assume,” “forecast,” “estimate,” “objective,” “possible,” “probably,” “likely,” “potential,” or other similar expressions. Although the Tennessee Valley Authority (“TVA”) believes that the assumptions underlying the forward-looking statements are reasonable, TVA does not guarantee the accuracy of these statements.Numerous factors could cause actual results to differ materially from those in the forward-looking statements.These factors include, among other things: • New or changed laws, regulations, and administrative orders, including those related to environmental matters, and the costs of complying with these new or changed laws, regulations, and administrative orders, as well as complying with existing laws, regulations, and administrative orders; • The requirement or decision to make additional contributions to TVA’s pension or other post-retirement benefit plans or to TVA’s Nuclear Decommissioning Trust (“NDT”); • Events at a TVA nuclear facility, which, among other things, could result in loss of life, damage to the environment, damage to or loss of the facility, and damage to the property of others; • Events at a nuclear facility, whether or not operated by or licensed to TVA, which, among other things, could lead to increased regulation or restriction on the construction, operation, and decommissioning of nuclear facilities and on the storage of spent fuel, obligate TVA to pay retrospective insurance premiums, reduce the availability and affordability of insurance, negatively affect the cost and schedule for completing Watts Bar Nuclear Plant (“Watts Bar”) Unit 2, increase the costs of operating TVA’s existing nuclear units, and cause TVA to forego any future construction at Bellefonte Nuclear Plant (“Bellefonte”) or other facilities; • Significant delays, cost increases, or cost overruns associated with the construction of generation or transmission assets or the cleanup and recovery activities associated with the ash spill at TVA’s Kingston Fossil Plant (“Kingston”); • Fines, penalties, natural resource damages, and settlements associated with the Kingston ash spill; • The outcome of legal and administrative proceedings, including, but not limited to, proceedings involving the Kingston ash spill and the North Carolina public nuisance case; • Significant changes in demand for electricity; • Addition or loss of customers; • The continued operation, performance, or failure of TVA’s generation, transmission, and related assets, including coal combustion product (“CCP”) facilities; • The economics of modernizing aging coal-fired generating units and installing emission control equipment to meet anticipated emission reduction requirements, which could make continued operation of certain coal-fired units uneconomical and lead to their removal from service, perhaps permanently; • Disruption of fuel supplies, which may result from, among other things, weather conditions, production or transportation difficulties, labor challenges, or environmental laws or regulations affecting TVA’s fuel suppliers or transporters; • Purchased power price volatility and disruption of purchased power supplies; • Events involving transmission lines, dams, and other facilities not operated by TVA, including those that affect the reliability of the interstate transmission grid of which TVA’s transmission system is a part, as well as the supply of water to TVA’s generation facilities; • Inability to obtain regulatory approval for the construction or operation of assets; • Weather conditions; • Catastrophic events such as fires, earthquakes, solar events, floods, tornadoes, pandemics, wars, national emergencies, terrorist activities, and other similar events, especially if these events occur in or near TVA’s service area; • Reliability and creditworthiness of counterparties; • Changes in the market price of commodities such as coal, uranium, natural gas, fuel oil, crude oil, construction materials, reagents, electricity, and emission allowances; • Changes in the market price of equity securities, debt securities, and other investments; • Changes in interest rates, currency exchange rates, and inflation rates; • Rising pension and health care costs; • Increases in TVA’s financial liability for decommissioning its nuclear facilities and retiring other assets; • Changes in the market for TVA’s debt securities, changes in TVA’s borrowing authority, changes in TVA’s or U.S. Government’s credit rating, or limitations on TVA’s ability to borrow money which may result from, among other things, TVA’s approaching or reaching its debt ceiling; • Changes in the economy and volatility in financial markets; 5 Table of Contents • Inability to eliminate identified deficiencies in TVA’s systems, standards, controls, and corporate culture; • Ineffectiveness of TVA’s disclosure controls and procedures and its internal control over financial reporting; • Problems attracting and retaining a qualified workforce; • Changes in technology; • Failure of TVA’s information technology assets to operate as planned; • Differences between estimates of revenues and expenses and actual revenues and expenses incurred; and • Unforeseeable events. See also Item 1A, Risk Factors, and Item 7, Management’s Discussion and Analysis of Financial Condition and Results of Operations in TVA’s Annual Report on Form 10-K for the fiscal year ended September 30, 2010 (the “Annual Report”) and Part I, Item 2, Management’s Discussion and Analysis of Financial Condition and Results of Operations, and Part II, Item 1A, Risk Factors, in this Quarterly Report.New factors emerge from time to time, and it is not possible for management to predict all such factors or to assess the extent to which any factor or combination of factors may impact TVA’s business or cause results to differ materially from those contained in any forward-looking statement.TVA undertakes no obligation to update any forward-looking statement to reflect developments that occur after the statement is made. GENERAL INFORMATION Fiscal Year References to years (2011, 2010, etc.) in this Quarterly Report are to TVA’s fiscal years ending September 30.Years that are preceded by “CY” are references to calendar years. Notes References to “Notes” are to the Notes to Financial Statements contained in Part I, Item 1, Financial Statements in this Quarterly Report. Available Information TVA's Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K, and all amendments to those reports are available on TVA's web site, free of charge, as soon as reasonably practicable after such material is electronically filed with or furnished to the Securities and Exchange Commission (“SEC”).TVA's web site is www.tva.gov.Information contained on TVA’s web site shall not be deemed to be incorporated into, or to be a part of, this Quarterly Report.TVA's SEC reports are also available to the public without charge from the web site maintained by the SEC at www.sec.gov.In addition, the public may read and copy any reports or other information that TVA files with or furnishes to the SEC at the SEC’s Public Reference Room at treet N.E., Washington, D.C. 20549.The public may obtain information about the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. 6 Table of Contents PART I -FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS TENNESSEE VALLEY AUTHORITY STATEMENTS OF OPERATIONS (Unaudited) (in millions) Three Months Ended March 31 Six Months Ended March 31 Operating revenues Sales of electricity Municipalities and cooperatives $ Industries directly served Federal agencies and other 32 25 64 52 Other revenue 34 32 62 61 Total operating revenues Operating expenses Fuel Purchased power Operating and maintenance Depreciation and amortization Tax equivalents Total operating expenses Operating income Other income (expense), net 10 8 21 14 Interest expense Interest expense Allowance for funds used during construction and nuclear fuel expenditures ) Net interest expense Net income (loss) $ The accompanying notes are an integral part of these financial statements. 7 Table of Contents TENNESSEE VALLEY AUTHORITY BALANCE SHEETS (in millions) ASSETS March 31, 2011 September 30, 2010 Current assets (Unaudited) Cash and cash equivalents $ $ Accounts receivable, net Inventories, net Regulatory assets Other current assets 78 Total current assets Property, plant, and equipment Completed plant Less accumulated depreciation ) ) Net completed plant Construction in progress Nuclear fuel Capital leases 29 49 Total property, plant, and equipment, net Investment funds Regulatory and other long-term assets Regulatory assets Other long-term assets Total regulatory and other long-term assets Total assets $ $ LIABILITIES AND PROPRIETARY CAPITAL Current liabilities Accounts payable and accrued liabilities $ $ Environmental cleanup costs - Kingston ash spill Accrued interest Current portion of leaseback obligations 79 74 Current portion of energy prepayment obligations Regulatory liabilities 63 Short-term debt, net — 27 Current maturities of long-term debt 9 Total current liabilities Other liabilities Post-retirement and post-employment benefit obligations Asset retirement obligations Other long-term liabilities Leaseback obligations Energy prepayment obligations Environmental cleanup costs - Kingston ash spill Regulatory liabilities Total other liabilities Long-term debt, net Total liabilities Proprietary capital Power program appropriation investment Power program retained earnings Total power program proprietary capital Nonpower programs appropriation investment, net Accumulated other comprehensive loss ) ) Total proprietary capital Total liabilities and proprietary capital $ $ The accompanying notes are an integral part of these financial statements. 8 Table of Contents TENNESSEE VALLEY AUTHORITY STATEMENTS OF CASH FLOWS (Unaudited) For the six months ended March 31 (in millions) Cash flows from operating activities Net income (loss) $ $ Adjustments to reconcile net income (loss) to net cash provided by operating activities Depreciation and amortization Nuclear refueling outage amortization 29 58 Amortization of nuclear fuel Non-cash retirement benefit expense Prepayment credits applied to revenue ) ) Fuel cost adjustment deferral ) Environmental cleanup costs – Kingston ash spill – non cash 38 31 Changes in current assets and liabilities Accounts receivable, net Inventories and other, net ) ) Accounts payable and accrued liabilities ) ) Accrued interest 13 18 Environmental cleanup costs – Kingston ash spill, net ) ) Other, net ) 5 Net cash provided by operating activities Cash flows from investing activities Construction expenditures ) ) Nuclear fuel expenditures ) ) Purchases of investments, net — 5 Loans and other receivables Advances ) ) Repayments 7 10 Other, net (1 ) 3 Net cash used in investing activities ) ) Cash flows from financing activities Long-term debt Issues Redemptions and repurchases ) ) Short-term debt issues (redemptions), net ) Proceeds from sale/leaseback financing 5 — Payments on leases and leaseback financing ) ) Financing costs, net ) (3 ) Payments to U.S. Treasury ) ) Other — 1 Net cash provided by financing activities Net change in cash and cash equivalents 1 Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of these financial statements. 9 Table of Contents TENNESSEE VALLEY AUTHORITY STATEMENTS OF CHANGES IN PROPRIETARY CAPITAL (Unaudited) For the three months ended March 31, 2011 and 2010 (in millions) Power Program Appropriation Investment Power Program Retained Earnings Nonpower Programs Appropriation Investment, Net Accumulated Other Comprehensive Income (Loss) Total Comprehensive Income (Loss) Balance at December 31, 2009 (unaudited) $ 651 Net income (loss) – – Other comprehensive income (loss) Net unrealized gain (loss) on future cash flow hedges – – – Reclassification to earnings from cash flow hedges – – – 59 59 59 Total other comprehensive income (loss) – – – 13 13 13 Total comprehensive income (loss) Return on Appropriation Investment – – – Return of Appropriation Investment – – – Balance at March 31, 2010 (unaudited) $( 5) Balance at December 31, 2010 (unaudited) Net income (loss) – – Other comprehensive income (loss) Net unrealized gain (loss) on future cash flow hedges – – – 14 14 14 Reclassification to earnings from cash flowhedges – – – Total other comprehensive income (loss) – – – Total comprehensive income (loss) Return on Appropriation Investment – – – Return of Appropriation Investment – – – Balance at March 31, 2011 (unaudited) The accompanying notes are an integral part of these financial statements. 10 Table of Contents TENNESSEE VALLEY AUTHORITY STATEMENTS OF CHANGES IN PROPRIETARY CAPITAL (Unaudited) For the six months ended March 31, 2011 and 2010 (in millions) Power Program Appropriation Investment Power Program Retained Earnings Nonpower Programs Appropriation Investment, Net Accumulated Other Comprehensive Income (Loss) Total Comprehensive Income (Loss) Balance at September 30, 2009 Net income (loss) – – Other comprehensive income (loss) Net unrealized gain (loss) on future cash flow hedges – – – 21 21 21 Reclassification to earnings from cash flow hedges – – – 49 49 49 Total other comprehensive income (loss) – – – 70 70 70 Total comprehensive income (loss) Return on Appropriation Investment – – – Return of Appropriation Investment – – – Balance at March 31, 2010 (unaudited) Balance at September 30, 2010 Net income (loss) – – Other comprehensive income (loss) Net unrealized gain (loss) on future cash flow hedges – – – 63 63 63 Reclassification to earnings from cash flowhedges – – – Total other comprehensive income (loss) – – – 43 43 43 Total comprehensive income (loss) Return on Appropriation Investment – – – Return of Appropriation Investment – – – Balance at March 31, 2011 (unaudited) The accompanying notes are an integral part of these financial statements. 11 Table of Contents NOTES TO FINANCIAL STATEMENTS (Unaudited) (Dollars in millions except where noted) Note No. Page No. 1 Summary of Significant Accounting Policies 12 2 Impact of New Accounting Standards and Interpretations 14 3 Accounts Receivable, Net 14 4 Inventories, Net 15 5 Other Long-Term Assets 15 6 Regulatory Assets and Liabilities 16 7 Kingston Fossil Plant Ash Spill 17 8 Other Long-Term Liabilities 18 9 Asset Retirement Obligations 18 10 Debt 18 11 Seven States Power Corporation Obligation 19 12 Risk Management Activities and Derivative Transactions 20 13 Fair Value Measurements 26 14 Other Income (Expense), Net 33 15 Benefit Plans 33 16 Legal Proceedings 34 17 Subsequent Events 38 1.Summary of Significant Accounting Policies General In response to a request by President Franklin D. Roosevelt, the U.S. Congress in 1933 enacted legislation creating the Tennessee Valley Authority (“TVA”), a government corporation.TVA was created to, among other things, improve navigation on the Tennessee River, reduce the damage from destructive flood waters within the Tennessee River system and downstream on the lower Ohio and Mississippi Rivers, further the economic development of TVA’s service area in the southeastern United States, and sell the electricity generated at the facilities TVA operates. Today, TVA operates the nation’s largest public power system and supplies power in most of Tennessee, northern Alabama, northeastern Mississippi, and southwestern Kentucky and in portions of northern Georgia, western North Carolina, and southwestern Virginia to a population of over nine million people. TVA also manages the Tennessee River and its tributaries to provide, among other things, year-round navigation, flood damage reduction, and affordable and reliable electricity.Consistent with these primary purposes, TVA also manages the river system to provide recreational opportunities, adequate water supply, improved water quality, natural resource protection, and economic development. The power program has historically been separate and distinct from the stewardship programs.It is required to be self-supporting from power revenues and proceeds from power financings, such as proceeds from the issuance of bonds, notes, and other evidences of indebtedness (“Bonds”).Although TVA does not currently receive congressional appropriations, it is required to make annual payments to the U.S. Treasury in repayment of, and as a return on, the government’s appropriation investment in TVA power facilities (the “Power Program Appropriation Investment”).In the 1998 Energy and Water Development Appropriations Act, Congress directed TVA to fund essential stewardship activities related to its management of the Tennessee River system and TVA properties with power funds in the event that there were insufficient appropriations or other available funds to pay for such activities in any fiscal year.Congress has not provided any appropriations to TVA to fund such activities since 1999.Consequently, during 2000, TVA began paying for essential stewardship activities primarily with power revenues, with the remainder funded with user fees and other forms of revenues derived in connection with those activities.The activities related to stewardship properties do not meet the criteria of an operating segment under accounting principles generally accepted in the United States (“GAAP”).Accordingly, these assets and properties are included as part of the power program, TVA’s only operating segment. Power rates are established by the TVA Board of Directors (“TVA Board”) as authorized by the Tennessee Valley Authority Act of 1933, as amended, 16 U.S.C. §§ 831-831ee (as amended, the “TVA Act”).The TVA Act requires TVA to charge rates for power that will produce gross revenues sufficient to provide funds for operation, maintenance, and administration of its power system; payments to states and counties in lieu of taxes; debt service on outstanding indebtedness; payments to the U.S. Treasury in repayment of and as a return on the Power Program Appropriation Investment; and such additional margin as the TVA Board may consider desirable for investment in power system assets, retirement of outstanding Bonds in advance of maturity, additional reduction of the Power Program Appropriation Investment, and other purposes connected with TVA’s power business.In setting TVA’s rates, the TVA Board is charged by the TVA Act to have due regard for the primary objectives of the TVA Act, including the objective that power shall be sold at rates as low as are feasible.Rates set by the TVA Board are not subject to review or approval by any state or federal regulatory body. 12 Table of Contents Fiscal Year TVA’s fiscal year ends September 30.Years (2011, 2010, etc.) refer to TVA’s fiscal years unless they are proceeded by “CY,” in which case the references are to calendar years. Cost-Based Regulation Since the TVA Board is authorized by the TVA Act to set rates for power sold to its customers, TVA is “self regulated.”Additionally, TVA’s regulated rates are designed to recover its costs of providing electricity.In view of demand for electricity and the level of competition, it is reasonable to assume that the rates, set at levels that will recover TVA’s costs, can be charged and collected.As a result of these factors, TVA records certain assets and liabilities that result from the regulated ratemaking process that would not be recorded under GAAP for non-regulated entities.Regulatory assets generally represent incurred costs that have been deferred because such costs are probable of future recovery in customer rates.Regulatory liabilities generally represent obligations to make refunds to customers for previous collections for costs that are not likely to be incurred or deferral of gains that will be credited to customers in future periods.TVA assesses whether the regulatory assets are probable of future recovery by considering factors such as applicable regulatory changes, potential legislation, and changes in technology.Based on these assessments, TVA believes the existing regulatory assets are probable of recovery.This determination reflects the current regulatory and political environment and is subject to change in the future.If future recovery of regulatory assets ceases to be probable, or any of the other factors described above cease to be applicable, TVA would no longer be considered to be a regulated entity and would be required to write off these costs.Most regulatory asset write-offs would be required to be recognized in earnings in the period in which future recovery ceases to be probable. Basis of Presentation TVA prepares its interim financial statements in conformity with GAAP for interim financial information.Accordingly, TVA’s interim financial statements do not include all of the information and notes required by GAAP for annual financial statements.As such, they should be read in conjunction with the audited financial statements for the year ended September 30, 2010, and the notes thereto, which are contained in TVA’s Annual Report on Form 10-K for the year ended September 30, 2010 (the “Annual Report”).In the opinion of management, all adjustments (consisting of items of a normal recurring nature) considered necessary for fair presentation are included. Use of Estimates The preparation of financial statements requires TVA to estimate the effects of various matters that are inherently uncertain as of the date of the financial statements.Although the financial statements are prepared in conformity with GAAP, TVA is required to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities, and the amounts of revenues and expenses reported during the reporting period.Each of these estimates varies in regard to the level of judgment involved and its potential impact on TVA’s financial results.Estimates are deemed critical either when a different estimate could have reasonably been used, or where changes in the estimate are reasonably likely to occur from period to period, and such use or change would materially impact TVA’s financial conditions, results of operations, or cash flows. Reclassifications Certain reclassifications have been made to the 2010 financial statements to conform to the 2011 presentation.Nuclear fuel and capital leases of $1.2 billion at September30, 2010, have been reclassified as Nuclear fuel of $1.1 billion and Capital leases of $49 million.Other long-term liabilities of $4.7 billion have been reclassified to Post-retirement and post-employment benefit obligations on the September 30, 2010 Balance Sheet.On the Statements of Cash Flows, $185 million previously reported as changes in Accounts payable and accrued liabilities has been reclassified as Environmental cleanup costs-kingston ash spill, net for the six months ended March 31, 2010. Operating expenses of $605 million and $1.2 billion for the three and six months ended March 31, 2010, respectively, previously reported as Fuel and purchased power on the Statements of Operations, have been reclassified as follows: Three Months Ended March 31, 2010 Six Months Ended March 31, 2010 Fuel $ $ Purchased power Interest on debt and leaseback obligations has been combined with Amortization of debt discount, issue, and reacquisition costs, net have been combined in the periods ending March 31, 2011 and are shown as Interest expense in the Statements of Operations.Interest expense for the three and six months ended March 31, 2010, is $342 13 Table of Contents million and $683 million, respectively. Operating expenses of $1.1 billion for the three months ended December 31, 2010, previously reported as Fuel and purchased power, have also been reclassified as Fuel of $738 million and Purchased power of $360 million. Allowance for Uncollectible Accounts The allowance for uncollectible accounts reflects TVA's estimate of probable losses inherent in its accounts and loans receivable balances.TVA determines the allowance based on known accounts, historical experience, and other currently available information including events such as customer bankruptcy and/or a customer failing to fulfill payment arrangements after 90 days.It also reflects TVA's corporate credit department’s assessment of the financial condition of customers and the credit quality of the receivables. 2.Impact of New Accounting Standards and Interpretations The following accounting standards and interpretations became effective for TVA during 2011. Transfers of Financial Assets.In June 2009, the Financial Accounting Standards Board (“FASB”) issued guidance regarding accounting for transfers of financial assets.This guidance eliminates the concept of a qualifying special-purpose entity (“QSPE”) and subjects those entities to the same consolidation guidance as other variable interest entities (“VIEs”).The guidance changes the eligibility criteria for certain transactions to qualify for sale accounting and the accounting for certain transfers.The guidance also establishes broad disclosure objectives and requires extensive specific disclosure requirements related to the transfers.These changes became effective for TVA for any transfers of financial assets occurring on or after October 1, 2010.The adoption of this guidance did not materially affect TVA’s financial condition, results of operations, or cash flows. Variable Interest Entities.In June 2009, FASB issued guidance that changes the consolidation guidance for VIEs.The guidance eliminates the consolidation scope exception for QSPEs.The statement amends the triggering events to determine if an entity is a VIE, establishes a primarily qualitative model for determining the primary beneficiary of the VIE, and requires on-going assessment of whether the reporting entity is the primary beneficiary.These changes became effective for TVA on October 1, 2010, and apply to all entities determined to be VIEs as of and subsequent to the date of adoption.The adoption of this guidance did not materially affect TVA’s financial condition, results of operations, or cash flows. There were no accounting standards issued that were not yet effective and adopted by TVA as of March 31, 2011, that, if adopted, would have materially affected its financial condition, results of operation, or cash flows. 3.Accounts Receivable, Net Accounts receivable primarily consist of amounts due from customers for power sales.The table below summarizes the types and amounts of TVA’s accounts receivable: Accounts Receivable, Net At March 31, 2011 At September 30, 2010 Power receivables Billed $ $ Unbilled Total power receivables Other receivables 60 40 Allowance for uncollectible accounts (1
